Title: To Thomas Jefferson from John Strode, 20 January 1806
From: Strode, John
To: Jefferson, Thomas


                        
                            
                                Worthy Sir
                            
                            Culpeper 20 Janry. 06
                        
                        On the 12th. from Fredbg I took the liberty of again addressing You on the Subject of Kuptrest Ironworks; to
                            which, please do me the honor to be referr’d; Soon after My Arrival at home I wrote on the Same Subject a Letter to the
                            Secretary at War; of which, the inclosed is a Copy; & from which You will Sir discover a true Statement of My Situation
                            & Sentiments; without Aid, I cannot Attempt the business; which ought to be Carried on to its fullest extent, any thing
                            less, will make it a loosing & a disgracefull business. In an undertaking immediately in this part of the Country, my
                            credit might go a Considerable length; especially, in procuring Labour; in that part, every Article must be Cash,
                            frequently in advance! there is not any private person at this time to Loan me 10 or 12,000 Dolls., and Government Not in
                            the habit of Making Loans or advances to individuals—I know not how to propose it; but if that (on the present Occasion,)
                            with propriety can be done; I can for the Small Sum wanted, give more than a Ten fold Security; Should I attempt the
                            important business without that aid; Loss and disgrace to my Self and disapointment to Government would inevitably ensue!
                            pray Sir be pleased to pardon this plain but true Statement; and through the Secretary, or as You think proper, honor me
                            with Your Answer. 
                  with due regard & highest respect I am Worthy Sir Yr. most Obedt humble Servt.
                        
                            John Strode
                            
                        
                    